      Case 2:21-cv-00893-JCM-VCF Document 9 Filed 06/17/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        BANK OF AMERICA, N.A.,                     Case No.: 2:21-cv-00893-JCM-VCF
19
                            Plaintiff,              STIPULATION AND PROPOSED
20
                                                    ORDER EXTENDING DEFENDANT
                     vs.                            CHICAGO TITLE INSURANCE
21
                                                    COMPANY’S TIME TO RESPOND
        FIDELITY NATIONAL TITLE GROUP,              TO MOTION FOR REMAND [ECF
22
        INC., et al.,                               No. 6] AND MOTION FOR FEES AND
                                                    COSTS [ECF No. 7]
23
                            Defendants.
                                                    (First Request)
24

25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     621459.1
      Case 2:21-cv-00893-JCM-VCF Document 9 Filed 06/17/21 Page 2 of 4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Bank of
2    America, N.A. (“BANA”) (collectively, the “Parties”), by and through their counsel of record,
3    hereby stipulate and agree as follows:
4               1. On May 6, 2021, BANA filed its Complaint in the Second Judicial District Court,
5                  Case No. A-21-834244-C [ECF No. 1-1];
6               2. On May 6, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No. 1];
7               3. On June 4, 2021, BANA filed a Motion for Remand [ECF No. 6] and Motion for Costs
8                  and Fees [ECF No. 7];
9               4. Chicago Title’s deadline to respond to BANA’s Motion for Remand and Motion for
10                 Costs and Fees is June 18, 2021;
11              5. Chicago Title’s counsel is requesting an extension until July 9, 2021, to file its
12                 response to the pending Motion for Remand and Motion for Costs and Fees;
13              6. Chicago Title requests a brief extension of time to respond to the Motion for Remand
14                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
15                 the legal arguments set forth in Bayview’s motions;
16              7. BANA does not oppose the requested extension;
17              8. This is the first request for an extension which is made in good faith and not for
18                 purposes of delay;
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                           1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     621459.1
      Case 2:21-cv-00893-JCM-VCF Document 9 Filed 06/17/21 Page 3 of 4



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to BANA’s Motion for
2    Remand [ECF No. 6] and Motion for Costs and Fees [ECF No. 7] is hereby extended through and
3    including July 9, 2021.
4

5    Dated: June 17, 2021                         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:      /s/-- Sophia S. Lau
7                                                        SCOTT E. GIZER
                                                         SOPHIA S. LAU
8                                                        Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
9

10   Dated: June 17, 2021                         SINCLAIR BRAUN LLP
11                                                By:      /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
12
                                                         Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
13

14
     Dated: June 17, 2021                         WRIGHT FINLAY & ZAK, LLP
15
                                                  By:     /s/-Christina V. Miller
16                                                       CHRISTINA V. MILLER
                                                         Attorneys for Plaintiff BANK OF AMERICA,
17                                                       N.A.

18
     IT IS SO ORDERED:
19

20
                June 18, 2021
     Dated:                                         By:
21
                                                    UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     621459.1
      Case 2:21-cv-00893-JCM-VCF Document 9 Filed 06/17/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on June 17, 2021, I electronically filed the foregoing with the Clerk
4    of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     621459.1
